NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0736n.06
                            Filed: October 5,2006

                                      Nos. 05-6654, 05-6655

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DAVID LESTER CASEY; WENDY CASEY,                  )
                                                  )
       Plaintiffs-Appellants,                     )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
VANDERLANDE INDUSTRIES, INC.; et al,              )    WESTERN DISTRICT OF KENTUCKY
                                                  )
       Defendants,                                )
                                                  )
WILLIAMS UNION BOILER, A Division of              )
Williams Power Corporation; CIVES STEEL           )
COMPANY, also known as Cives                      )
Corporation,                                      )
                                                  )
       Defendants-Appellees.                      )




       Before: NORRIS, COLE, and COOK, Circuit Judges.


       PER CURIAM. David and Wendy Casey appeal the district court’s order granting summary

judgment for Williams Union Boiler and Cives Steel Company. The panel having reviewed the

record and the applicable law, and having the benefit of oral argument and the parties’ briefs, we

determine that no jurisprudential purpose would be served by a panel opinion and affirm the district

court’s decision for the reasons stated in that court’s opinion.